Citation Nr: 0213965	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  He did not serve overseas.  

The veteran filed his initial claim of entitlement to service 
connection for PTSD in March 1999.  This matter comes to the 
Board of Veterans' Appeals (the Board) from a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (the RO) in which the RO denied entitlement 
to service connection for PTSD.  The veteran perfected an 
appeal of that decision.

The Board notes that following certification of his appeal by 
the RO, the veteran submitted additional medical evidence 
that is relevant to his appeal.  In accordance with revisions 
to the regulations that became effective in February 2002, 
consideration of that evidence by the RO in the first 
instance is no longer required.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
[to be codified at 38 C.F.R. § 20.1304].


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  The veteran's claim is not supported by credible 
corroborating evidence showing that the claimed in-service 
stressor actually occurred.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD as the result of events 
that he experienced while in service.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Board further finds that development of the issue on 
appeal has proceeded in accordance with the laws and 
regulation.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

The former well grounded claim requirement

The VCAA eliminated the former statutory requirement that 
claims of entitlement to service connection be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The current standard 
is as follows.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that "when the positive and negative evidence 
relating to a veteran's claim are in 'approximate balance,' 
thereby creating a 'reasonable doubt' as to the merits of his 
or her claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In its initial denial of the veteran's claim in September 
1999, the RO applied the later-invalidated well groundedness 
standard in denying the veteran's claim.  In a July 2001 
supplemental statement of the case, the RO address the 
veteran's PTSD claim on the merits, thus curing any 
deficiency brought about by the passage of the VCAA.  Based 
on this history, the Board finds that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

The Board will apply the current standard of review in 
evaluating the veteran claim below. 

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in April 1999 by instructing him to 
submit detailed information regarding the events or 
conditions in service to which he attributed his PTSD.  The 
RO also informed him of the evidence that he should submit in 
order to verify that the claimed events actually occurred.  
In December 1999 the RO again informed the veteran of the 
evidence needed to substantiate his claim by instructing him 
to provide very specific, detailed information regarding the 
claimed stressor, so that the RO could obtain verification of 
the claimed events from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) on his behalf.  
In September 2000 the RO again informed the veteran of the 
evidence needed to substantiate his claim by informing him 
that he was responsible for submitting evidence under his 
control showing that the claimed events had occurred.  The 
veteran has not submitted any evidence to corroborate his 
claimed stressors, nor has he submitted sufficiently detailed 
information in order for USASCRUR to verify the claimed 
events.

In the June 2000 rating decision, the November 2000 statement 
of the case, and the July 2001 supplemental statement of the 
case the RO informed the veteran of the regulatory 
requirements for establishing service connection for PTSD, 
and the rationale for determining that the evidence then of 
record did not show that those requirements were met.  The 
veteran's representative has reviewed the claims file, and 
did not indicate that the veteran had any additional evidence 
to submit.  The RO notified the veteran that his case was 
being sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) [to be codified at 38 C.F.R. § 3.159].  

The RO has obtained the veteran's service personnel records 
and the VA treatment records he identified.  The RO provided 
him a VA psychiatric examination in May 2001, which did not 
result in a diagnosis of PTSD.  The report of the psychiatric 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
a psychiatric examination, and rendered an appropriate 
diagnosis.  The RO requested verification of the veteran's 
claimed stressors from the USASCRUR, but that agency 
responded that the information provided by the veteran was 
not sufficiently detailed in order to corroborate the claimed 
events.

Documents in the claims file indicate that the veteran has 
been awarded disability benefits from the Social Security 
Administration (SSA).  There is no indication, either in 
contentions made by or on behalf of the veteran or otherwise, 
that any records associated with his claim for SSA disability 
benefits would be relevant to the issue on appeal.  As 
explained below, the crucial question in this case is whether 
the veteran's claimed stressor is supported by corroborating 
evidence.  Because the veteran has not indicated that there 
is any information in the SSA records that would serve to 
corroborate his claimed in-service stressors, there is no 
basis for  further development of the record in order to 
obtain the veteran's SSA records.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997);  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992) [VA need not obtain records from the 
Social Security Administration unless the relevancy of the 
evidence is shown].

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The Board concludes that, to the extent possible, all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant law and regulations

Service connection - in general 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as  shown by service 
records, the official history of each  organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based  on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

Notwithstanding the lack of a diagnosis of a disability  
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service,  
establishes that the disease was incurred in service. 38  
U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection - PTSD

Specific law and VA regulations pertain to PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in  
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991);  
38 C.F.R. § 3.304(d) (2001).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Section 1154 as cited requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not  
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with  
the enemy.  See VAOPGCPREC 12-99.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such  
cases, the record must contain service records or other  
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of  claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen  v. Brown, 10 
Vet. App. 128, 142 (1997).  

Analysis

Factual Background

The veteran's service personnel records show that his 
military occupational specialty (MOS) was that of a light and 
heavy vehicle driver.  He had no foreign service, and 
following basic training he was assigned as a light or heavy 
vehicle driver at Fort Wolters, Texas, for the remainder of 
his tour.  The personnel records do not document any 
temporary duty assignments.

VA treatment records disclose that prior to his March 1999 
claim for service connection for PTSD, the veteran had a long 
history of alcohol dependence and depression, for which he 
underwent treatment at VA facilities on multiple occasions.  
He was hospitalized in June 1998 with diagnoses of alcohol 
intoxication, alcohol dependence, and a recurrent major 
depressive disorder, as well as PTSD.  The hospital summary 
documenting that hospitalization does not, however, provide 
any of the clinical findings or reported stressors that 
resulted in the diagnosis of PTSD.

The veteran was hospitalized again in March 1999 with 
multiple psychiatric diagnoses, including a history of PTSD.  
The hospital summary indicates that the PTSD was related to 
"Vietnam exposure", by which was evidently meant 
participation in stateside burial details reported by the 
veteran during the hospitalization.  [As noted above, the 
veteran's service personnel records disclose that he did not 
serve in Vietnam.]  

Also in March 1999 the veteran filed a claim of entitlement 
to monetary benefits due to PTSD.

The veteran underwent a psychiatric evaluation in April 1999, 
during which he reported being assigned to funeral details 
while stationed in Texas and Oklahoma during the Vietnam War.  
He reported that he found these details to be very stressful, 
in that he had to deal with death and its consequences when 
he was exposed to the families of the soldiers who died in 
Vietnam.  He continuously dreamed about these events, but 
described the dreams as sad rather than scary.  He stated 
that he became intoxicated in order to avoid thoughts about 
these events, and experienced survivor guilt.  He felt 
detached from others because of his experiences.  The 
evaluation resulted in diagnoses of alcohol dependence, in 
early remission; a mood disorder due to alcohol use, with 
depressive and anxiety features; and PTSD.

VA treatment records document an additional psychiatric 
evaluation that was conducted in October 1999 for the purpose 
of determining whether the veteran had PTSD.  The veteran 
then reported that when he was assigned to Fort Wolters he 
started out driving various officers and a sergeant major, 
and that he was then assigned to a burial detail.  He stated 
that he performed an average of three funeral details a week.  
Initially he served on burial details for service members of 
all ages, but later he served on burial details for service 
members killed in Vietnam.  He stated that serving on the 
burial details was very difficult for him, because the 
families of the deceased service members were very hateful to 
those on the burial detail.  He felt very helpless and sad 
when participating in the burial details, and at times felt 
afraid.  He also accompanied the chaplain when the chaplain 
informed the families that their sons or husbands had been 
killed, which he found to be very difficult.

The veteran reportedly has intrusive memories, nightmares and 
flashbacks about these experiences.  His predominant emotions 
were sadness and guilt.  He had stopped socializing with 
other people, could not handle losses, stopped participating 
in activities he had enjoyed prior to service, had difficulty 
trusting people, and startled easily.  The examining 
psychologist determined that the veteran's history and 
symptoms met the criteria for a diagnosis of PTSD, which was 
due to his participation in the burial details.

In a November 1999 statement the veteran described his 
psychiatric symptoms as experiencing guilt about things that 
had happened in the past, difficulty sleeping, sadness, 
difficulty in socializing, isolation from friends and family, 
difficulty trusting others due to a fear of loss, the 
inability to handle loss after service, anxiety, and 
depression.

In response to the RO's December 1999 request for detailed 
information regarding the claimed stressor, he submitted a 
statement in which he described participating in the burial 
details.  He reported that the events occurred from June to 
October 1968 at Fort Wolters, Texas.  He stated that while at 
Fort Wolters he was driver for the base commander and the 
base sergeant major, but that he was assigned to temporary 
duty to participate in the burial details.

The RO submitted the veteran's statements to USASCRUR, and 
asked for verification of his participation in the burial 
details.  The USASCRUR responded in a March 2000 report that 
the information provided by the veteran was not sufficient to 
conduct meaningful research.  The USASCRUR indicated that the 
veteran had to provide specific information regarding the 
event in terms of the type, location, the full names and 
number of casualties, and the date to within 30 days.

Following the March 2000 report the RO requested the veteran 
in April 2000 to submit more detailed information.  The 
veteran reported in a May 2000 statement that he participated 
in funerals in several cities in Texas, which he identified.  
He did not provide any additional information.

The RO provided the veteran a VA psychiatric examination in 
May 2001 in conjunction with his claim for non-service 
connected pension benefits.  The veteran did not then report 
any symptoms that the examiner attributed to PTSD, and the 
examination resulted in diagnoses of alcohol dependence and a 
bipolar disorder.

A May 2002 summary report from the Minnesota Veterans Home 
indicates that the veteran had problems with depression, 
anxiety, alcoholism, and PTSD with dissociative episodes.  He 
was given a standardized test for evaluating PTSD, but his 
responses to the test were found to be invalid due to 
elevated scores.  The veteran reported his trauma as having 
worked on a burial detail during the Vietnam War, and having 
to deal with grieving families.  His claimed PTSD symptoms 
included re-experiencing the events as intrusive memories and 
dreams, avoidance of funerals, detachment from others, 
restricted feelings, a persistent feeling that he should have 
died long ago, arousal, difficulty concentrating, 
hypervigilance, and an increased startle response.

Discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2001). 

With respect to the first and second 38 C.F.R. § 3.304(f) 
elements, certain VA treatment records and the report from 
the Minnesota Veterans Home indicate that the veteran's 
psychiatric symptoms have been diagnosed as PTSD.  Such 
diagnosis was based on the veteran's report of having 
participated in burial details while in service, which he 
found to be very stressful.  As will be shown below, the 
veteran's participation in those burial details has not been 
corroborated.  Nonetheless   
Elements (1) and (2) of the 38 C.F.R. § 3.304 have arguably 
been satisfied. 

With respect to element (3), stressors, as an initial matter 
the Board finds that the veteran did not engage in combat 
while in service, and he evidently does not so contend .  See 
Gaines v. West, 11 Vet. App. 353 (1998) [the determination of 
whether the veteran engaged in combat is a critical threshold 
in the adjudication of the PTSD claim].  He had no overseas 
service, and there is not indication in the record that he 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99. 

Because the veteran did not engage in combat while in 
service, credible supporting evidence that the claimed in-
service stressor actually occurred is required.  38 C.F.R. 
§ 3.304(f).  This evidence may consist of statements from 
individuals with whom the veteran served, but the veteran has 
not submitted any such statements.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994), recon. denied (U.S. Vet. App. 
March 30, 1994), appeal dis'd (Fed. Cir. May 6, 1994).

The RO requested verification of the veteran's participation 
in burial details at Fort Wolters, Texas from the USASCRUR.  
That agency was not able to provide verification due to the 
absence of sufficiently detailed information from the 
veteran.  The RO asked the veteran to submit specific 
information regarding the dates, locations, and names of 
other individuals involved, but he was unable to do so.  The 
result is that the veteran's participation in burial details 
while in service, to which his PTSD symptomatology has been 
attributed, has not been verified.  

As noted above in connection with the analysis of the VCAA, 
the RO asked the veteran on multiple occasions to provide 
specific information concerning his alleged participation in 
burial details and related activities.  The veteran has not 
cooperated.  The Court has held that "[t]he duty to assist is 
not always a one-way street. If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

In the absence of credible supporting evidence showing that 
the claimed in-service stressor actually occurred, the 
requirements for a grant of service connection for PTSD have 
not been met.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.
The benefit sought on appeal is accordingly denied.



ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

